Citation Nr: 0911225	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy, to include as due to exposure to Agent 
Orange and/or as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for a seizure disorder, 
to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for headaches, to 
include as due to exposure to Agent Orange. 

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to May 1969 
with service in the Republic of Vietnam from May 1968 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran has raised the issue of entitlement to service 
connection for allergic rhinitis.  This issue has not yet 
been adjudicated and is referred to the RO for any 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

I.  Hepatitis C

The Veteran contends that hepatitis C resulted from the 
following in service incidents: multiple fights involving 
blood contact, unprotected sexual intercourse with multiple 
partners or from "jet air guns" used for administering 
inoculations.  STRs were negative for a diagnosis of or 
treatment for hepatitis C.  

Service personnel records (SPRs) associated with the claims 
file indicated that the Veteran was given a special court 
martial in January 1969 for a series of incidents that took 
place in November 1968.  Specifically, the Veteran struck a 
fellow soldier in the head with his fist on or about November 
27, 1968.  On or about November 2, 1968, the Veteran was also 
found to have violated a lawful general regulation as well as 
have five grams of marijuana in his possession.  The 
inclusion of this information in the claims file suggests 
that there is additional outstanding evidence or information 
pertaining to this special court martial not currently 
associated with the claims file.  As such, the RO should 
contact the appropriate service department and/or Federal 
agency and request complete copies of the Veteran's service 
personnel records, to include any evidence connected with the 
November 1968 fight and the January 1969 special court 
martial proceedings. 

The Veteran was diagnosed as having hepatitis C at a VA 
medical facility in October 2004.  The Veteran denied having 
any blood transfusions, but admitted to a history of drinking 
and smoking at the time of the examination.  The Veteran also 
stated that he had a past history of intravenous drug use in 
the 1970s.

Accordingly, the Veteran should be provided a VA examination 
in this case to determine the etiology of his hepatitis C and 
its relationship to service, if any.  See Green, supra.

II.  Bilateral Peripheral Neuropathy  

The Veteran asserts that his bilateral peripheral neuropathy 
is related to service, and specifically to his exposure to 
Agent Orange while stationed in Vietnam.  In the alternative, 
the Veteran contends that his bilateral peripheral neuropathy 
is secondary to his service-connected diabetes mellitus.  

The Veteran underwent a private nerve conduction study in 
April 2006 after reporting cramping and numbness in his arms 
bilaterally.  The Veteran stated that the onset of these 
symptoms was approximately one year prior to this 
examination.  According to L. Lu, M.D., the results of the 
study were consistent with right cervical polyradiculopathy 
at C5-6 and sensory polyneuropathy of the right upper 
extremity.

In August 2006, the Veteran sought care at a VA neurology 
clinic for similar symptoms.  The Veteran reported 
"cramping" and "tingling" in his arms and fingers 
bilaterally at the time of the examination.  The examiner 
noted that the Veteran's past medical history was significant 
for diabetes mellitus.  A neurological examination conducted 
at that time was unremarkable.  The impression was 
"numbness," polyradiculopathy, and polyneuropathy.

The Veteran should be scheduled for a VA examination to 
determine the nature and etiology of any and all neurological 
disabilities, to include bilateral peripheral neuropathy, and 
the relationship to service or a service-connected 
disability, if any.  See Green, supra.
III.  Headaches and Seizures

The Veteran also contends that his headaches and seizures are 
related to service.  In particular, the Veteran asserts that 
his headaches and seizures were the result of in-service head 
trauma sustained as a result of boxing or fighting.  The 
Veteran also asserts that his headaches and seizures are 
related to Agent Orange exposure.

STRs revealed treatment for headaches in service.  For 
instance, the Veteran sought care at sick call in November 
1967 for headaches and dizziness, but these symptoms were 
attributed to "sinusitis?"  The Veteran was also treated at 
sick call in February 1968 for injuries sustained during a 
boxing match.  A careful review of these records, however, 
showed treatment only for trauma to his nose.  No 
neurological complaints were raised at that time.  

Post-service VA treatment records associated with the 
Veteran's claims file showed extensive treatment for a 
seizure disorder, occasionally diagnosed as epilepsy.  The 
Board is also aware that the Veteran self-reported a long-
standing history of chronic headaches during the pendency of 
this claim.  See Veteran's April 2008 Statement in Support of 
Claim.

Accordingly, the Veteran should be scheduled for a VA 
examination to determine the nature and etiology of any and 
all neurological disabilities, to include headaches and a 
seizure disorder, and the relationship to service, if any.  
See Green supra.

IV.  PTSD

The Veteran further alleges that he has PTSD as a result of 
numerous in-service stressful events, including (1) being 
subjected to a mortar attack while stationed at  
"Camp Bearcat" in February 1969; (2) fearing for his safety 
while on guard duty atop a 50-foot tower; (3) witnessing 
civilians being raped and killed; (4) witnessing a mortar 
attack on a convoy in summer 1968; (5) killing enemy 
combatants; and (6) being involved in a motor vehicle 
accident in service.  See September 2004 PTSD Questionnaire; 
Veteran's April 2008 Statement in Support of Claim.

As a preliminary matter, the Veteran was not provided with a 
duty-to-inform notice that indicated that he could submit 
buddy statements to corroborate his claimed in-service 
stressful events pursuant to the Veterans Claims Assistance 
Act (VCAA).  Thus, the Veteran should be provided such 
notification on remand.

SPRs associated with the Veteran's claims file showed that he 
was stationed in the Republic of Vietnam from May 1968 to May 
1969.  The Veteran's military occupational specialty was 
"76P20" or Ordinance/Supply Specialist and he was stationed 
with the "570th Sup. Co." from June 10, 1968 to December 20, 
1968.  He was also stationed with the "590th Maint Co 
USARPAC-RVN" from January 8, 1969 to May 22, 1969.

To date, the Board notes that only cursory efforts have been 
made to corroborate the Veteran's alleged stressors, and no 
attempts have been made to corroborate the February 1969 
mortar attack on "Camp Bearcat."  Therefore, the RO should 
again contact the Veteran and request that he provide 
information specific enough to allow VA to corroborate his 
alleged in-service stressors.  In particular, the Veteran 
should furnish to VA the approximate month and year, within a 
two month period, as well as location of the alleged 
stressors.  The Veteran should also be informed that it is to 
his benefit to provide as specific dates as possible.  Absent 
specific information that could be used to corroborate the 
Veteran's alleged stressors, the Veteran should be informed 
that VA is not obligated to continue its search for such 
information.

Regardless of the Veteran's response, the RO should then 
prepare a letter asking the United States Army and Joint 
Services Records Research Center (JSRRC) to provide any 
information that might corroborate the Veteran's alleged 
stressors in service, particularly the alleged mortar attack 
on "Camp Bearcat" in February 1969. The RO should request 
any other relevant information, to include copies of unit 
histories from the "590th Maint Co USARPAC-RVN" and "570th 
Sup. Co."  If indicated by the JSRRC, the RO should contact 
the National Personnel Records Center (NPRC) and/or the 
National Archives and Records Administration (NARA).   

Additionally, the Board notes that the Veteran was awarded 
Social Security Disability benefits in January 2007.  A copy 
of the administrative decision granting benefits is 
associated with the claims file, but the medical records 
underlying the award of benefits are not.  Thus, these 
records should be obtained an associated with the claims 
file.

V.  Respiratory Disorder

The Veteran claims that he has respiratory/lung problems, 
including chronic obstructive pulmonary disease.  Service 
treatment records (STRs) associated with the claims file 
showed treatment for a chest cold, sore throat, and coughing 
on more than one occasion in service.  However, there was no 
evidence of a diagnosed respiratory disorder in service.  The 
Veteran has subsequently reported having "respiratory/lung 
problems" since discharge from service, and VA treatment 
records revealed that the Veteran had a cough secondary to 
taking Ramipril.  While the SSA decision did not mention a 
respiratory condition, the underlying medical records may 
include pertinent information concerning this claim.   

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from April 8, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  This 
notice letter should inform the Veteran of 
the information and evidence needed to 
substantiate a service connection claim 
for posttraumatic stress disorder.  The 
letter should inform the Veteran that he 
can submit alternate sources of records, 
such as "buddy statements," to 
corroborate his claimed in-service 
stressors.

The RO should again ask the Veteran to 
provide information specific enough to 
allow VA to corroborate his alleged in-
service stressors.  In particular, the 
Veteran should furnish the approximate 
month and year, within a two month period, 
as well as location of the alleged 
stressors.  The Veteran should also be 
informed that it is to his benefit to 
provide as specific dates as possible.  
Absent specific information that could be 
used to corroborate the Veteran's alleged 
in-service stressors, the Veteran should 
be informed that VA is not obligated to 
continue its search for such information.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from April 8, 2008 to the present.  

3.  The RO should also contact the 
appropriate service department and/or 
Federal agency and request complete copies 
of the Veteran's service personnel 
records, to include any evidence connected 
with the November 1968 fight and January 
1969 special court martial proceedings.

4.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.
 
5.  After the above development is 
completed, the RO should then prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors in service, particularly the 
claimed February 1969 mortar attack on 
"Camp Bearcat."  The RO should also 
request unit histories from the "570th 
Sup. Co." from June 10, 1968 to December 
20, 1968, and the "590th Maint Co USARPAC-
RVN" from January 8, 1969 to May 22, 
1969, as well as any other information 
deemed pertinent.  If this is not 
possible, and the Veteran has not provided 
additional details for the summer 1968 
mortar attack on a convoy, the JSRRC 
should be requested to search records for 
July-August 1968.  If indicated by the 
JSRRC, the RO should contact the National 
Personnel Records Center (NPRC) and/or the 
National Archives and Records 
Administration (NARA).

6. Thereafter, if there is at least one 
objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be independently 
verified), the RO should make arrangements 
with an appropriate VA medical facility 
for a PTSD examination.  The examiner is 
asked to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran has PTSD 
related to a corroborated in-service 
stressor.  If the examiner concludes that 
the Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

7.  The Veteran should also be afforded a 
VA examination to ascertain the nature and 
etiology of the Veteran's hepatitis C.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination. 

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's hepatitis C is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service.  Specifically, the 
Veteran contends that he contracted 
hepatitis C as a result of unprotected 
sexual intercourse with multiple partners, 
from "jet air guns" used for 
administering inoculations, or from blood 
contact during in-service fights.  The 
Veteran also had a history of intravenous 
drug use after discharge.  The examiner 
must provide a complete rationale for any 
stated opinion.
  
8.  The Veteran should also be afforded a 
VA neurological examination to ascertain 
the nature and etiology of any and all 
neurological disabilities, to include 
bilateral peripheral neuropathy, seizures, 
and headaches.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran has bilateral peripheral 
neuropathy and if so, whether it is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's military service.  If not, the 
examiner is also asked to express an 
opinion as to whether the Veteran's 
bilateral peripheral neuropathy is at 
least as likely as not caused by the 
service-connected diabetes mellitus.  If 
not, is it at least as likely as not 
aggravated by (i.e., permanently worsened) 
by his service-connected diabetes 
mellitus.

If the examiner determines that the 
Veteran does not have bilateral peripheral 
neuropathy, the examiner is asked to 
comment on the April 2006 nerve conduction 
study and the August 2006 VA neurology 
clinic note which diagnosed the Veteran as 
having numbness, polyradiculopathy, and 
polyneuropathy.  

The Board notes that the Veteran was 
treated for headaches in service and that 
he also has currently diagnosed headaches 
and a seizure disorder.  The examiner is 
also asked to express an opinion as to 
whether the Veteran's currently diagnosed 
seizure disorder and headaches are at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's military service, and in 
particular to the in-service headaches 
and/or boxing and fighting incidents noted 
in the service treatment records.  The 
examiner must provide a complete rationale 
for any stated opinion.

9.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




